PER CURIAM.
Hassan Davis appeals the order denying his amended motion for postcon-viction relief pursuant to Florida Rule of Criminal Procedure 3.850. The original motion did not contain a proper oath and should have been denied without prejudice. See Greenwood v. State, 802 So.2d 401 (Fla. 4th DCA 2001). The amended mo*219tion, which contained a sufficient oath, should have been addressed on the merits, and not denied as successive to the original motion. As such, we reverse the order denying the amended motion and remand to the lower court for consideration on the merits.
GROSS, HAZOURI and MAY, JJ., concur.